      Case 1:16-cr-00643-NRB Document 222 Filed 06/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

          - against -                         MEMORANDUM AND ORDER

ROBERTO ARCE,                                  16 Cr. 643-2 (NRB)

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Defendant   Roberto   Arce,    through   his   counsel,   moves   for

compassionate release from FCI Jesup, where he has more than 74

months remaining of his 120-month sentence for conspiring to

distribute and possess with intent to distribute cocaine.              Mr.

Arce, who is 44 years old, argues that his heart murmur and chronic

bronchitis, in the setting of FCI Jesup during the COVID-19

pandemic, warrant his release.

     Mr. Arce moves for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i), which permits a court to “reduce a term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the
       Case 1:16-cr-00643-NRB Document 222 Filed 06/23/20 Page 2 of 4



Sentencing Commission.”          18 U.S.C. § 3582(c)(1)(A).1          As the

proponent    of   his    release,    Mr.   Arce    bears    the   burden    of

demonstrating     that   his    release    is   justified    under    Section

3582(c)(1)(A).     See United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992).

      Mr. Arce has wholly failed to establish extraordinary and

compelling reasons for his release.             Mr. Arce has submitted no

medical documentation demonstrating that he suffers from a heart

murmur or chronic bronchitis, neither of which were listed in his

presentence investigation report, dated July 10, 2018.                Even if

Mr. Arce, who is only 44 years old, does suffer from those

conditions, the CDC has identified neither of them as risk factors

for severe illness from COVID-19.          See Groups at Higher Risk for

Severe      Illness,     CDC,     https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html                  (last

updated May 14, 2020).         By contrast, the cases on which Mr. Arce

relies in his motion, which conveniently fails to state his age,

concerned defendants in their sixties and seventies who suffered


1Section 3582(c)(1)(A)(i) permits a court to reduce a defendant’s sentence only
“upon motion of the Director of the Bureau of Prisons” or “upon motion of the
defendant after the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
On April 8, 2020, Mr. Arce sent the warden of FCP Jesup an email requesting
compassionate release under Section 3582(c)(1)(A).    See ECF No. 220, Ex. 4.
His motion is thus ripe for resolution as 30 days have elapsed since that date.


                                     -2-
        Case 1:16-cr-00643-NRB Document 222 Filed 06/23/20 Page 3 of 4



from   diabetes    or   heart       disease,     both   of   which    the   CDC   has

identified as risk factors for serious illness from COVID-19.                      See

id.    Moreover, while Mr. Arce acknowledges “that few individuals

[at FCI Jesup] have tested positive” for COVID-19, ECF No. 220,

Ex. 1 at 12, there are, in fact, no confirmed active cases of

COVID-19          there,            see         COVID-19        Cases,            BOP,

https://www.bop.gov/coronavirus/index.jsp (last visited June 22,

2020).

       Even if Mr. Arce could establish extraordinary and compelling

reasons for his release, Section 3582(c)(1)(A) requires the Court

to consider the factors set forth in 18 U.S.C. § 3553(a), which,

for all of the reasons reviewed during his sentencing, strongly

counsel against releasing Mr. Arce, who was a manager in, and the

occasional    leader    of,     a    sophisticated      cocaine      smuggling     and

distribution conspiracy that trafficked at least 15 kilograms of

cocaine from Puerto Rico to the Bronx.




                                          -3-
     Case 1:16-cr-00643-NRB Document 222 Filed 06/23/20 Page 4 of 4



    Mr. Arce’s motion for compassionate release is accordingly

denied.   The Clerk of Court is respectfully directed to terminate

the motion pending at ECF No. 220.

           SO ORDERED.

Dated:     New York, New York
           June 23, 2020
                                        ____________________________
                                            NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE




                                  -4-
